ORDER
PER CURIAM.
Appellant, Robert L. Liddell (“Movant”), appeals from the judgment of the Circuit Court of Marion County denying his Rule 29.15 motion after an evidentiary hearing. Following a jury trial, Movant was convicted of assault in the first degree, section *524565.050 RSMo 2000,1 armed criminal action, section 571.015, unlawful use of a weapon, section 571.030, and robbery in the first degree, section 569.020. Movant was sentenced to twenty years imprisonment for assault in the first degree, ten years imprisonment for armed criminal action, five years imprisonment for unlawful use of a weapon, and twenty years imprisonment for robbery in the first degree. The court ordered the sentences for assault in the first degree and armed criminal action to run consecutively to each other, but concurrently to the sentences for unlawful use of a weapon and robbery in the first degree. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.